EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a series of interviews with Robert Newman (Reg. No. 60,718) between the dates of 01/05/2021 and 1/14/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 10/17/2019):
Claim 1.  Line 5.  After, “identifying a video clip of frames comprising images of faces of a group of multiple people;” and before “identifying a frame of the video clip...” please add the language/limitation - - “determining for each frame, a comprehensive score based on a comparison between an emotional alignment score of the frame and an emotional quotient of the video clip representing an overall emotional mood of the video clip;” - - 
After that “identifying a frame of the video clip” language, and before “to use as a base frame for the group shot image;” please add the language/limitation - - “having the highest comprehensive score” - -
	Additional amendments include modification to the remaining limitations such that they read (final form) as follows:
“determining a face score for a face in the base frame based on scoring the face in the base frame with respect to alignment with an emotional characteristic and an eye state;”
 	“identifying a replacement feature for the face in the base frame for replacement based on the determined face score;
	identifying the replacement feature in one or more other frames of the video clip, wherein the replacement feature is identified based on a visibility of the replacement feature in a face in the one or more other frames; and
	merging the replacement feature identified from the one or more other frames into the base frame to create the  group shot image.”

Please amend claims 8 and 15 similarly to contain those changes as identified above for the case of claim 1, and amend dependent claims 2-4, 9-11, and 16-18 accordingly (preamble language) to ensure instances of “the replacement features” instead read in the singular “the replacement feature” for the cases of claims 2-4 and “the replacement features are” instead reading “the replacement feature is” for the cases of claims 9-11 and 16-18. 
For clarification purposes, reference may also be made to the attached/appendix document (accompanying associated Interview summary) identifying the amendments above as submitted by Applicant, and marked as ‘okay to enter’ by the Examiner.

Claim 13.  Line 3.  Please correct that typo “determinr emotional alignment scores” to instead read “determine emotional alignment scores ... ”.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/655,991.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth, in view of those limitations as required by the claim(s) as a whole and to include those as presented above and similar in nature to those of original claim 6 previously identified as Allowable subject matter.  Reconsideration and updated search has failed to provide references and/or a combination thereof which lend towards an obvious combination of references that teach/suggest the claimed invention to include in particular:
“determining for each frame, a comprehensive score based on a comparison between an emotional alignment score of the frame and an emotional quotient of the video clip representing an overall emotional mood of the video clip; 
identifying a frame of the video clip having the highest comprehensive score to use as a base frame for the group shot image;”
As identified in the corresponding/attached Interview Summary, Huang et al. (US 2014/0369627) (citation 7 of Applicant’s IDS) features pertinent disclosure in [0027-0028] and [0032] with reference to the determination of that ‘utilization score’ in a base frame selection and as further illustrated in Fig. 6 steps 630 and 640.  Said utilization score of Huang and base frame selection therein however does not consider any emotional quotient of the clip/sequence of frames as a whole and representing an overall emotional mood of the video clip.  Accordingly, Applicant’s invention as claimed is distinguished over Huang in addition to references of record generally.  Additionally cited references have recently made of record in view of the manner in which they further evidence the general state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/IAN L LEMIEUX/Examiner, Art Unit 2669